Citation Nr: 1617747	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.
 
2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2008 and January 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In February 2015 the Board remanded the claims for additional development, which has been completed.  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the claim for a higher rating for posttraumatic stress disorder (PTSD) as shown in the electronic claims file (VBMS). While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue for an increased rating for PTSD presently before the RO pertaining to will be the subject of a later Board decision, if ultimately necessary. 


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's hypertension was not shown in service or for many years thereafter; the disorder is not shown to be due to an event or incident of the Veteran's period of active service, and hypertension is not related to service or a service-connected disability.

2.  The most probative evidence indicates the Veteran's asbestosis was not shown in service or for many years thereafter; and the disorder is not shown to be due to exposure to asbestos during active duty service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for asbestosis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in January 2008 and December 2009.  The case was last readjudicated in May 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records, and VA examination and opinion reports.  

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.  §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

1. Hypertension

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2015).

As an initial matter, the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for hypertension.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's hypertension is related to service or the service-connected PTSD.  

The Veteran's service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with hypertension.  Blood pressure readings recorded during service were 126/80 in 1965 and 134/82 in 1967, and on separation from service in October 1967 his blood pressure reading was within normal limits at 136/80.

After service, treatment records after 1990 contain a history of hypertension since approximately 1987.  The records reflect ongoing treatment with medication for hypertension.  

Thus, the competent, credible, and probative evidence of record fails to support a finding of hypertension in service or for decades thereafter, and service connection on a presumptive basis as a chronic condition is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the question in this case becomes whether the current hypertension is etiologically related to service or a service-connected disorder.  On this question, the preponderance of the competent and probative evidence is against the claim.

On VA examination in April 2015, the examiner noted hypertension controlled with medication.  The Veteran reported onset of the condition sometime after 1980.  Following a review of the claims file and an examination of the Veteran, the examiner opined that it was less likely than not that the Veteran's hypertension was incurred in or caused by military service.  In this regard, the examiner noted that the service treatment records failed to document findings consistent with hypertension during service or within one year of discharge therefrom.  

With regards to service connection for hypertension as secondary to the service-connected PTSD, the examiner opined that it was less likely as not proximately due to, the result of, or aggravated beyond natural progression by the service-connected PTSD.  The examiner based the opinion on her interview with the Veteran who reported that his PTSD symptoms were at their worst shortly after the stressor incident occurred and these had improved over time with medication.  The Veteran stated that during flare-ups in PTSD symptomatology, he would be angry and anxious, but was unaware as to whether his blood pressure rose during said episodes.  The examiner noted that it was a natural physiologic response to have elevated blood pressure and heart rate during episodes of emotional stress and it was likely that his blood pressure would be higher during high anxiety episodes.  However, such physiological response did not mean that the condition, hypertension, was aggravated or worsened beyond its natural progression due to these episodes.  The examiner further stated that the current medical literature showed no objective evidence that PTSD was a proximate cause of essential hypertension.  The examiner noted that the Veteran had other factors likely contributing to his hypertension, including a strong family history of cardiovascular disease and a diagnosis of hyperlipidemia.  The examiner concluded that the most likely etiology of the Veterans hypertension was a combination of factors, namely  his age, hyperlipidemia and strong genetic predisposition.   

The Board finds the VA examiner's opinion to be highly probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the opinion provided an adequate rationale for the opinions provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current hypertension to service or the service-connected PTSD.  

To the extent the Veteran believes that his current hypertension is related to service or the service-connected diabetes PTSD, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Jandreau, 492 F.3d 1372, 1376-77.  In this regard, the diagnosis and etiology of hypertension requires medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hypertension is not competent medical evidence.  

For the reasons set forth above, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's current hypertension is related to service or is secondary to the service-connected PTSD.  Moreover, hypertension was not shown in service or within one year following discharge from service.  Thus, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340.

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim for service connection for hypertension is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

2. Asbestosis

The Veteran alleges that he developed asbestosis due to his exposure to asbestos while serving as a vehicle mechanic during service.  

There is no specific statutory guidance concerning asbestos claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The Court has also held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, 2(h).  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  See VAOPGCPREC 4-2000.

The Veteran's DD-214 confirms that he served as a vehicle mechanic during service.  Although the records do not specifically confirm asbestos exposure, the VA Manual notes that the servicing of friction products, such as clutch facings and brake linings, involves exposure to asbestos.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, 2(d).  The Board will therefore resolve all doubt in favor of the Veteran and find that he was exposed to asbestos during active duty service based on his military occupational specialty (MOS).  The presence of an in-service injury is demonstrated. 

Next, the Board finds that the record establishes that the Veteran has been diagnosed with asbestosis.  The Board must now determine whether the Veteran's asbestosis is etiologically related to his in-service exposure to asbestos.  

Service treatment records do not indicate such a relationship; they are negative for evidence of a chronic lung disability, and on separation from service in October 1967 the lungs and chest were clinically evaluated as normal.  After service, treatment records starting in 2004 show a diagnosis of asbestos-related lung disease, along with the Veteran's reported history of being a break mechanic in Vietnam.  

On VA examination in April 2015, the examiner noted that the Veteran had a diagnosis of asbestos pleural plaques by CT scan, and opined that the condition was less likely as not incurred in, caused by, or proximately due to, active duty service to include exposure to asbestos while working on tires and brakes as a mechanic during active duty.  The examiner indicated that the Veteran's current asbestosis, initially diagnosed in 2004, was more likely than not due to his 36-year career as a materials man working at a shipyard, and doing pipe insulation work without the use of protective gear.  Moreover, the examiner noted that the Veteran himself attributed the current asbestos-related lung disease to his work at the shipyard and in fact, he had filed a legal claim against his employer for asbestosis.  

The Board finds the VA examiner's opinion to be highly probative, as the examiner took into consideration the Veteran's in-service exposure to asbestos, and determined, based on the totality of the evidence, that it was more likely than not that it was his prolonged (36-year) post-service exposure to asbestos, rather than his two years of in-service exposure, which caused his asbestos-related lung disease.  The opinion was based on a thorough review of the claims file, and the opinion is consistent with other evidence of record.  Moreover, the opinion provided an adequate rationale for the opinion provided and cited to the relevant evidence in the claims file.  Accordingly, this opinion is entitled to great probative weight.  Significantly, there is no competent medical opinion of record linking the Veteran's asbestosis to service.

The Board has considered the Veteran's statements connecting his current lung disability to active duty service and asbestos exposure.  The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, supra; Gilbert, supra.



ORDER

Service connection for hypertension is denied.

Service connection for asbestosis is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


